DETAILED ACTION


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-11 and 13-21 are allowable over the prior art of record. The closest prior art of record Wang et al. (‘Wang’ hereinafter) (Publication Number 20210081900), teaches embodiments for identifying job seekers that determines, based on data retrieved from a data store in an online system, profile features produced from profile attributes in a profile of a first member in the online system and activity features produced from activity attributes that characterize activity of the first member with the online system; next, it applies a machine learning model to the profile features and the activity features to produce a score representing a likelihood that the first member is a job seeker, then applies a threshold to the score to generate a classification of the first member as the job seeker or as a non-job-seeker, and finally updates, based on the classification, content is outputted in a user interface (see Wang, abstract). The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “evaluating, by the processor, deployment probability scores of a plurality of incoming data-records, wherein the evaluation comprises creating one or more rules to analyse and extract information from the plurality of incoming data-records based on a plurality of previous data-records maintained throughout a predefined duration of time using an extreme gradient boosting 
Dependent claims 3-10 and 13-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Wang as cited in Reasons for Allowance section above; this reference was not cited previously.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198